Citation Nr: 0415412	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-15 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tuberculosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from June 1946 to January 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied the veteran's 
claims to reopen for service connection for tuberculosis and 
arthritis. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in August 2003.  A 
transcript of this hearing has been associated with the 
claims file.

FINDINGS OF FACT

1.  Service connection for tuberculosis was denied in a July 
2000 rating decision.  The appellant was informed of the 
decision and his appellate rights, and did not appeal.

2.  Since the July 2000 decision, the claimant has submitted 
evidence which is cumulative.

3.  Service connection for multiple arthritis was denied in a 
December 1993 rating decision.  The appellant was informed of 
the decision and his appellate rights, and did not appeal. 

4.  Since the December 1993 decision, the claimant has 
submitted evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for arthritis.


CONCLUSIONS OF LAW

1.  The July 2000 decision denying the appellant's claim for 
service connection for tuberculosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim for service connection for tuberculosis.  
38 U.S.C.A. §§ 5108, 5103A, 5017 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The December 1993 decision denying the appellant's claim 
for service connection for arthritis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

4.  New and material evidence has been received to reopen the 
claim for service connection for arthritis.  38 U.S.C.A. 
§§ 5108, 5103A, 5017 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 2003 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Reopen Your Claim," the RO stated 
that the veteran needed to submit new and material evidence, 
and that new evidence was evidence submitted for the first 
time.  The RO explained that evidence that was cumulative and 
tended to reinforce a previously established point was not 
considered new.  The RO explained that to qualify as material 
evidence, the additional information should bear directly and 
substantially upon the undiagnosed illness manifested by 
joint pain and body aches, flu-like symptoms, diarrhea, 
chronic fatigue, headaches, weight fluctuation and 
irritability for consideration.  The RO stated that the 
evidence must meet both requirements, i.e., new and material.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the March 2003 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's private treatment 
records and lay statements submitted by the veteran.  The 
National Personnel Records Center has indicated that the 
veteran's records were fire-related, and that no service 
medical records were on file.  The veteran indicated that he 
was hospitalized from in 1946 and 1947 at the United States 
Army 10th Station Hospital in Marikina, Rizal, Philippines.  
VA requested those records in April 1999.  A reply was 
received indicating that there was no record of 
hospitalization found from August 1946 to September 1946 or 
from December 1946 to January 1947.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
regarding the issue of entitlement to service connection for 
tuberculosis, a substantially complete application was 
received in June 2001.  Thereafter, in a rating decision 
dated in July 2002, that issue was denied.  Only after that 
rating action was promulgated did the AOJ, in March 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Tuberculosis

The issue of entitlement to service connection for 
tuberculosis was previously raised and addressed by VA.  In a 
July 2000 rating decision, the AOJ denied service connection 
for tuberculosis.  The appellant was informed of the decision 
in a letter dated in August 2000.  In November 2000, the 
veteran sent a letter stating that he was submitting new and 
material evidence, including affidavits from his cousin and 
his wife indicating that the veteran had tuberculosis in 
service, and a letter from a private physician stating that 
the veteran suffered from shortness of breath relating to his 
history of tuberculosis causing restrictive lung disease.  
The AOJ sent a letter to the veteran in December 2000, 
requesting clarification as to whether the veteran's November 
2000 letter, the affidavits, and the letter from the private 
physician, were intended as the veteran's notice of 
disagreement to the July 2000 rating decision.  The veteran 
did not reply to this letter.  A notice of disagreement must 
be in terms which can be reasonably construed as disagreement 
with an adjudicative determination of the AOJ and a desire 
for appellate review.  38 C.F.R. § 20.201 (2003).  The 
November 2000 letter, and the affidavits and letter from the 
private physician submitted with the letter, did not indicate 
a desire for appellate review, and thus the Board finds that 
the veteran did not submit a timely notice of disagreement as 
to the July 2000 rating decision, and that decision is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

In order to warrant service connection, the evidence must 
show a disease or injury in service, a current disability, 
and a link between the disease or injury in service and the 
current disabilty.  38 C.F.R. § 3.303 (2003).  Service 
connection for tuberculosis may be granted if manifest to a 
compensable degree within three years following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
The Board finds that the statement from the private 
physician, dated in November 2000, indicates that the veteran 
has a current disability, shortness of breath, and that this 
current disability is related to a history of tuberculosis.  
The same physician has previously indicated that the veteran 
contracted tuberculosis in service.  In essence, the 
existence of pulmonary tuberculosis had previously been 
established.  Evidence that he continues to have pulmonary 
tuberculosis or residuals of pulmonary tuberculosis is 
cumulative.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board finds that new and material evidence has not been 
received, and the claim to reopen for service connection for 
tuberculosis is denied.

Arthritis

The issue of entitlement to service connection for arthritis 
was previously raised and addressed by VA.  In a December 
1993 rating decision, the AOJ denied service connection for 
arthritis.  The appellant was informed of the decision in a 
letter dated in January 1994.  In January 1994, the veteran 
sent a letter stating that he had received the notification 
of the December 1993 rating decision, and that he wished to 
inform the AOJ that during service he was in an accident and 
was injured, and that after the accident he had a severe 
cough and severe pain, and was temporarily crippled, and that 
his right arm was burned in service as well.  The AOJ sent a 
letter to the veteran in February 1994, stating that a 
favorable reconsideration of his claim was not warranted 
because no new facts or findings had been presented which 
might serve as a basis for reopening his claim.  The AOJ 
stated that the information furnished had been previously 
taken into consideration before the December 1993 
determination was made.  The veteran did not appeal, and the 
December 1993 decision is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

In order to warrant service connection, the evidence must 
show a disease or injury in service, a current disability, 
and a link between the disease or injury in service and the 
current disability.  38 C.F.R. § 3.303 (2003).  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  The 
evidence submitted with the veteran's current claim includes 
an x-ray report dated in October 1994, in which a private 
physician indicated that the veteran had cervical spondylosis 
and anterior osteophyte formation throughout the cervical 
spine.  The physician stated that the findings probably 
resulted from several years of degenerative joint disease and 
prior spinal trauma.  The veteran also submitted a letter 
dated in November 1994 from a private physician, which 
indicated that the lumbar spine at L3 and L4 exhibited 
arthritic lipping, and that L5 exhibited disc degeneration.  
The physician stated that in his opinion the lower spine 
indicated trauma previously sustained as in a fall or 
accident to the spine.  An April 1994 private x-ray report 
also noted degenerative changes of the lumbosacral spine.  

Most importantly, in a letter dated in December 1999, Dr. W. 
stated that the veteran had arthritis on all joints of his 
body while he was serving in the United States Army in 1946 
through 1949 as shown on the records.  The veteran has 
previously indicated that he had an injury to his back during 
service.  The Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration, and is therefore new and material, and the 
veteran's claim for service connection for arthritis is 
reopened.

ORDER

The veteran's claim to reopen for service connection for 
tuberculosis is denied.

The veteran's claim to reopen for service connection for 
arthritis is granted.


REMAND

In a letter dated in December 1999, Dr. Wong stated that the 
veteran had arthritis on all joints of his body while he was 
serving in the United States Army in 1946 through 1949 as 
shown on the records.  Dr. Wong does not provide further 
explanation.

Accordingly, this case is hereby REMANDED for the following:

The AOJ should contact Dr. Wong and 
request the veteran's medical records.  
The AOJ should ask Dr. Wong to detail 
when he first treated the veteran and 
explain the medical basis of his opinion 
that the veteran had arthritis while in 
service from 1946 to 1949.  If this 
opinion is based upon history provided by 
the veteran, he should so state.  
Otherwise, he should establish a basis 
for his opinion.  Dr. Wong should provide 
every record in his possession concerning 
the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



